Citation Nr: 0523568	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  05-00 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) healthcare system.


INTRODUCTION

The veteran served on active duty from August 1945 to March 
1947.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 determination by the Department 
of Veterans Affairs Medical Center in Mountain Home, 
Tennessee (the agency of original jurisdiction, or AOJ) which 
denied the veteran's application for enrollment in the VA 
healthcare system.




REMAND

In his substantive appeal dated in November 2004, the veteran 
expressed his desire for a hearing before a Veterans Law 
Judge.  The file must therefore be returned to the AOJ so 
that a Board hearing can be scheduled. See 38 C.F.R. § 20.703 
(2004).  Accordingly, the case is remanded to the AOJ for the 
following action:

The AOJ should schedule the veteran for a 
Board hearing before a Veterans Law Judge 
pursuant to 38 C.F.R. § 20.703 (2004).

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures. 
No action is required of the veteran until he receives 
further notice. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




